l _ .,, iv , ...,,,_,`.__._..i,n_.__.mw_.

Ao 24513 (Rev. 05/15/2018) Judgmem in a criminal Perry case (Modined) f-" `§P`iige 1 of1

 

UNITED STATES DISTRICT COU T mg gin
soUTHERN DIsTRn:T or CALIFORNIA ` "

 

Unirea states efAmerica JUDGMENT IN|M:`RIM"INAL C-ASE" " 1
V. (For OEf`enses Committed On dr After November 1,-1987). . 7
lose ZMaZua_Garcia Case Number: 3:18-mj-22205-RBB
Kenneth Robert Mcl\/lullan

 

Defendam ’s A dewey

REGISTRATION No. `M€l <3 QMZ

THE DEFENDANT:
pleaded guilty to count(s) l of Complaint

 

|:| Was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offense Count Number§sl
811325 ILLEGAL ENTRY (Misdemeanor) l

|:| The defendant has been found not guilty on count(s)
fl Count(s) dismissed on the motion of the United States.

 

 

IMPRIS()NMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
TIME SERVED

Assessment: $10 WAIVED § Fine: WAIVED

Court recommends USl\/IS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

l:l Court recommends defendant be deported/removed With relative, charged in case

IT IS ORDERED that the defendant shall notify the Um`ted States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney _of any material change in the defendants economic circumstances

Thursday, October 18, 2018
Date of Imposition of Sentence

 

 

HONORABLE RUBEN B. BROOKS
UNITED STATES MAGISTRATE JUDGE

3:18-mj_22205-WVG

